DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species of SEQ ID NO: 295 for Group (A) in the reply filed January 19, 2022 on is acknowledged.
The species of subgroups a. through e. were meant to be corresponding to the peptide elected in part (A), however, Applicant has elected different proteins for claims 13 and 25-26.  Since these claims further limit “the peptide” of claim 3, all of the depending claims should read upon the peptide of SEQ ID NO: 295.  An interview, to clarify this position, was requested by the examiner but Applicant’s representative did not respond in a timely manner.
Claims 1, 13, 14, 17-19, 47 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 3-5, 7, 11, 16, 25-26, 39, 42, 44, and 45 are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a 371 National Stage filing from PCT/US2018/019998, filed February 27, 2018 which claims the benefit of priority of US Provisional Application No. 62/465,102, filed February 28, 2017.  Claims 3-5, 7, February 28, 2017.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 5, 2016 and June 17, 2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 3, 16, and 39 are objected to because of the following informalities:  the claims recite abbreviations or acronyms that are not spelled-out in their first use in the claims (i.e. RAS-RAF-MAPK, KRAS, ALK, etc.). Appropriate correction is required.
Claim 5 is objected to for reciting a table within the claims.  MPEP 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”.

			Improper Markush Grouping Rejection
Claims 16 and 39 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claims 16 and 39 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: there is no single structural similarity among the pathway proteins of groups (a) through (f) of claim 16.  While the groupings demonstrate common function in that they are proteins in the RAS/RAF/MAPK pathway, there is no common structure from which that function follows.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 11, 16, 25-26, 39, 42, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 3 recites assaying to determine the presence or absence of “a peptide for RAS-RAF-MAPK pathway protein(s), wherein the peptide for RAS-RAF-MAPK pathway protein(s) comprises …[the instantly elected SEQ ID NO: 295] …and detecting one or more RAS-RAF-MAPK pathway protein(s) in the sample.” First, the claim has an issue of non-corresponding plurality, meaning part (c) recites a single peptide (“a peptide” and “the peptide”), but then part (d) recites “one or more”. Thus, it is unclear what is required for infringement of the method.   If this claim is to read upon assaying and detecting “one or more” peptides, then this language should be used throughout the steps.  This rejection affects the scope of all depending claims. particularly because some depending claims recite “at least one peptide” (claim 5), or “more than one” (claim 16), and others recite a single peptide (ex. “the peptide” of claims 11 and 39; and “a peptide” of claim 25).
Claim 25 recites the limitation "the quantity" in claim 3.  There is insufficient antecedent basis for this limitation in the claim.  This term does not appear until claims 4 and 7.
42 recites the limitation "the concentration" in claim 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 42 is further indefinite because it recites an intended result, which does not impose any material or manipulative difference upon the scope of the parent claim.  Therefore, it is unclear how the method differs from Claim 3.
Claim 45 recites the limitation "the lower limit of quantification" in claim 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 45 is further indefinite because it recites the limit is “no more than 0.04 …..or 11.11 fmol.”  Here, it is unclear what is required for infringement: no more than 0.04 fmol or no more than 11.11 fmol?  A broad limitation together with a narrow limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process abstract idea without significantly more. The claim(s) recite(s) the method of claim 3 wherein quantity is determined by “comparing”, which is a mental process. This judicial exception is not integrated into a practical application because there is no evidence of any 
	The claims are directed to a process, which is a statutory category of invention (STEP 1: YES).
The claims recite “comparing”, which is an abstract idea mental process and one of the enumerated abstract idea judicial exceptions set forth in the 2019 PEG. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  Examples of claims that recite mental processes include:  claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.; and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC. (Berkheimer memo III.2.).  Therefore the claim recites at least one judicial exception. (STEP 2A, Prong One: YES).
  The steps/elements recited in addition to “comparing” are an amount of the RAS-RAF-MAPK pathway peptide and a detectably labeled internal standard peptide of known amount, wherein both the peptide in the biological sample and the internal standard peptide are the instantly-elected SEQ ID NO: 295 (KRAS).  There is no integration of the judicial exception because the additional elements do not present an improvement in the technology; a specific 
The Keller and Halvey references cited below demonstrate that the specific peptide of the instantly elected SEQ ID NO: 295 and labelled standards of instant claims 25-26, were well-understood, routine and conventional in the art prior to filing.  (Berkheimer memo III.3.) Therefore, the elements in combination are not enough to amount to significantly more than the mental process judicial exception of “comparing” alone. (STEP 2B: NO)
For all of these reasons, claims 25-26 do not read upon patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-5, 7, 11, 16, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al., J Cell Physiol, 210:740-749, 2007 as evidenced by Friedman et al., Proteomics 4:793–811, 2004.

The Friedman et al. reference is relied upon solely as evidence of the specific in-gel digestion and mass spectrometry methods used by Keller et al.  After electrophoresis, proteins of interest are robotically excised and digested with porcine modified trypsin protease (pg. 796, section 2.6). Peptides were reconstituted and one quarter of the peptide eluate was applied used for MALDI-TOF-mass spectrometry (Id at 2.7). 
Derivation of isogenic cell lines occurs by means of targeted disruption of an oncogenic allele. Keller discloses targeted disruption of the KRAS allele in DLD-1 and HCT116 colorectal cancer cell lines. The cell lines that are produced are knockouts for the mutant allele and are called HKE-3 and DKS-8 cells.  It should be noted that KRAS “comprises the sequence of SEQ ID NO: 295 (see attached pBLAST of SEQ ID NO: 295), as elected in the Response to Restriction.  Thus, the reference detects the presence/absence of the instantly-elected peptide.  The reference states: “In light of the profound reduction in classical tumorigenic measures observed in HCT 116 and DLD-1 [colorectal cancer] cells upon disruption of the mutant KRAS allele, we sought to explore the molecular differences between the parent cell lines, the isogenic derivatives and the isogenic derivatives overexpressing H-RASG12V or  N-RASG12V to identify the pathways that K-RAS may differentially utilize to so aggressively promote the transformed phenotype” (pg.743, first full paragraph).  “Oncogenic K-RAS differentially activates the RAF/MEK/ERK1/2 pathway in HCT 116 and DLD-1 cell lines relative to their 
It should be noted that MAPK of the instant claims is downstream of the MEK, taught by the reference; and RAF of the claims is downstream from RAS activation and upstream from MEK.  Thus, the reference of Keller discloses a method comprising isolating proteins from cell culture samples, digesting the isolated proteins in-gel, and assaying the digested proteins via mass spectrometry to determine the presence/absence of RAS/RAF/MAPK pathway proteins and detecting RAS/RAF/MAPK pathway proteins in said sample, according to instant claim 3.  The reference teaches labeling the peptides by Cy-dye labelling (pg. 741, 2D DIGE analysis). Therefore, it teaches the peptide modified by detectable label, wherein the peptide The Keller reference determines quantities of KRAS and other RAF/MEK/ERK1/2 pathway proteins both phosphorylated and non-phosphorylated forms (Fig.3 A: show Total and phospho-MEK. And B: Total and phospho-ERK1/2) as required by claims 4 and 7.  The reference detects the instantly elected KRAS, HRAS and NRAS of claim 16 (Abstract and throughout the article).
Therefore, the method of the invention fails to distinguish over the methods of the prior art and the claims are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 7, 11, 16, 39, 42, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Keller as applied to claims 3-5, 7, 11, 16, and 39 above, and further in view of Halvey et al., J Proteome Res. 2012 July 6; 11(7): 3908–3913.
The reasoning for the anticipation rejection of claims 3-5, 7, 11, 16, and 39 over Keller is set forth as above.

The Halvey reference remedies both of theses deficiencies by teaching detection of KRAS oncoprotein in biological samples by sodium dodecyl sulfate-polyacrylamide gel electrophoresis-based enrichment of KRAS in a low molecular weight (20 –25 kDa) protein fraction prior to mass spectrometry analysis.  The references states: “KRAS peptides were also quantified in fluid from benign pancreatic cysts and pancreatic cancers at concentrations from 0.08 – 1.1 fmol/μg protein” (Abstract), which teaches the detection range instant claims 42, 44, and 45.   Lastly, the reference teaches: “[t]he peptides we chose for MRM analysis included some previously used by Wang et al.[Proc Natl Acad Sci U S A. 2011; 108 (6):2444–9], and others showing strong signals by LC-MS/MS. Wang et al. successfully monitored SFEDIHHYR, SFADINLYR, SFEDIHQYR peptides (specific to KRAS, NRAS and HRAS, respectively)” (pg. 4, last paragraph; citation added for evidence).  The sequence of SFEDIHHYR is identical to SEQ ID NO: 295 of the instant claims.  Halvey et al. state: the quantification requires “spiking increasing amounts of unlabeled KRAS peptides (50 amol - 6 fmol) into a complex peptide background (gelC enriched peptides, 25–30 kDa) and isotope-labeled peptide standards were added to each sample at a constant amount (1 fmol/injection)” (pg. 5 first full paragraph). “Stable isotope dilution was done with isotopically labeled standards (containing 13C/15N-arginine or 13C/15N-lysine) for each peptide” (pg. 4, first full paragraph).  Therefore, the reference teaches the specific peptide of the instant claims, and use of labelled and non-labelled standards according to the instant claims and the alternative specific isotope label of instant claim 11.

Therefore the method of the invention is obvious over methods disclosed in the art prior to filing and the claims are rejected.

	Conclusion
	 No claims is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/STACEY N MACFARLANE/Examiner, Art Unit 1649